DETAILED ACTION
Claims 1-22 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Regarding claim, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the steps".  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, it is indefinite what is intended by “a corresponding mobile device private key”, is this key “corresponding” to the device or to the mobile device public key.
Claim 7 recites the limitation "the module identity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the module public key".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the module public key".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the module identity".  There is insufficient antecedent basis for this limitation in the claim.
This is not intended to be a complete list of such indefiniteness issues.
Double Patenting
Claims 1-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 9319223, 9742562, 10187206, 10498530, 10700856, and 11082218.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A mobile device comprising: (a) an embedded Universal Integrated Circuit Card (eUICC); (b) at least one processor; and (c) a memory operatively connected to the at least one processor, the memory including processor executable code that, when executed by the at least one processor, causes the at least one processor to perform the steps of: (1) recording, in the memory of the mobile device, (i) a mobile device public key and a corresponding mobile device private key, (ii) a pre-shared secret key, (iii) cryptographic parameters, and (iv) a mobile device identity; (2) generating a message authentication code (MAC) using the pre-shared secret key for authentication with a first set of servers; (3) receiving server encrypted data from the first set of servers, wherein the server encrypted data includes a set of the cryptographic parameters; (4) decrypting the server encrypted data using the pre-shared secret key; (5) storing a network public key, wherein the network public key is associated with (i) a second set of servers and (ii) a network private key; (6) generating a mutually derived shared key using Elliptical Curve Diffie Hellman, wherein the mutually derived shared key is derived by the mobile device based on at least: (i) the mobile device private key; (ii) the network public key; and (iii) the set of the cryptographic parameters, wherein the mutually derived shared key is derived by the second set of servers based on at least: (A) the mobile device public key associated with the mobile device private key; (B) the network private key associated with the network public key; and (C) the set of the cryptographic parameters; (7) receiving from the second set of servers an encrypted profile for the eUICC; and (8) decrypting the encrypted profile using the mutually derived shared key in order to store network access credentials” (claim 1, instant application) is analogous to 
“A method for a module using an embedded universal integrated circuit card (eUICC) to derive a first shared secret key and a second shared secret key, the method comprising the module: storing a network public key and a module identity in the eUICC, wherein the module uses the network public key to authenticate an eUICC subscription manager; receiving a token for a key derivation function from the authenticated eUICC subscription manager; deriving a module private key and a module public key, wherein the module sends the derived module public key and the module identity to the eUICC subscription manager; deriving the first shared secret key using the key derivation function and a set of cryptographic parameters, wherein the key derivation function uses as input at least (i) the derived module private key, (ii) the set of cryptographic parameters, and (iii) the received token; deriving the second shared secret key using (i) a shared secret algorithm and (ii) the derived first shared secret key as a random number for the shared secret algorithm, wherein the shared secret algorithm uses a secure hash algorithm; and receiving an eUICC profile, wherein the eVICC uses the derived second shared secret key to decrypt the eUICC profile” (claim 1, patent 9319223) and analogous to
“A method for a module using an embedded integrated circuit card (eUICC) to support authentication, the method comprising the module: reading a module identity from a protected memory and sending the module identity to an eUICC subscription manager; reading an eUICC subscription manager public key from the protected memory; authenticating the eUICC subscription manager using the eUICC subscription manager public key; receiving a first profile for the eUICC, wherein the first profile includes a first network module identity and a first key K, and wherein the module sends the module identity to the eUICC subscription manager before receiving the first profile; using the eUICC, the first network module identity, and the first key K to authenticate with a first wireless network; receiving from an eUICC subscription manager a server public key after authenticating with the first key K; deriving a shared secret key using (i) the received server public key, (ii) an eUICC private key, and (iii) a shared secret algorithm; receiving a second profile for the eUICC, wherein the module decrypts the second profile using the derived shared secret key, wherein the decrypted second profile includes a second network module identity and a second key K; and authenticating with a second wireless network using the second network module identity and the second key K” (claim 1, patent 9742562), and analogous to
“A method for securely distributing a profile from a subscription manager system to a module comprising the steps of: (a) recording, in memory operatively connected to the subscription manager system, a digital signature algorithm comprising an elliptic curve digital signature algorithm; (b) recording, by the memory operatively connected to the subscription manager system, a server private key and a corresponding server public key, wherein the server public key and the server private key use elliptic curve cryptography; (c) recording, by the memory operatively connected to the subscription manager system, a symmetric ciphering algorithm, wherein the symmetric ciphering algorithm comprises an Advanced Encryption Standard with a 128 bit key length; (d) receiving, by the subscription manager system, a certificate associated with the module from a module provider system associated with a module provider, wherein the certificate includes a module public key; (e) receiving, by the subscription manager system, a challenge from the module; (f) generating, by the subscription manager system, a network private key and a corresponding network public key, using a key pair generation algorithm; (g) sending the generated network public key to the module; and (h) sending a digital signature and the challenge to the module, wherein the digital signature is generated using the server private key and the digital signature algorithm; (i) generating, by the subscription manager system, a mutually derived shared key using Elliptic Curve Diffie-Hellman based on at least: (1) the module public key, and (2) the network private key; wherein the mutually derived shared key is derived by the module based on at least: (i) a module private key associated with the module public key, and (ii) the network public key; (j) encrypting, by the subscription manager system, the profile using: (1) the symmetric ciphering algorithm, and (2) the mutually derived shared key; (k) sending, from the subscription manager system to the module, the encrypted profile, wherein the profile includes network access credentials for a wireless network” (claim 1, patent 10187206) “, and analogous to
“A module for securely communicating over a wireless network comprises: (1) one or more processors; and (2) a first non-transitory computer-readable memory operatively connected to the one or more processors, the first non-transitory computer-readable memory having stored thereon machine-readable instructions that, when executed by the one or more processors cause the one or more processors to perform a method comprising steps of: (a) recording in the first non-transitory computer-readable memory, at least the following: (i) a first set of parameters for a secure hash algorithm; (ii) a second set of parameters for an elliptic curve algorithm; and (iii) a first public key which corresponds to a first private key; (b) deriving a module private key and a corresponding module public key using the second set of parameters; (c) generating a first shared secret key using a first elliptic curve Diffie-Hellman key exchange, and based at least in part, on the first public key; (d) sending, to a first computing device which is connected to the wireless network, a first message including the derived module public key, wherein at least a portion of the first message is encrypted using a third set of parameters that is based on a symmetric ciphering algorithm and the derived first shared secret key; (e) receiving, from the first computing device, a second message comprising encrypted data, which is encrypted, by the first computing device, using the symmetric ciphering algorithm and a derived second shared secret key, wherein the second shared secret key is derived by the first computing device using a second elliptic curve Diffie-Hellman key exchange based at least, in part, on the derived module public key; and (f) decrypting the encrypted data using the third set of parameters and the derived second shared secret key” (claim 1, patent 10498530) “, and analogous to
“A subscription manager system for distributing a profile to a module comprising: (1) one or more processors; and (2) first non-transitory computer-readable media operatively connected to the one or more processors and having stored thereon machine-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform a method comprising steps of: (a) recording, in second non- transitory computer-readable media, a digital signature algorithm comprising an elliptic curve digital signature algorithm; (b) recording, in the second non-transitory computer-readable media, a module identity, a server private key, and a server certificate for a corresponding server public key, wherein the server public key and the server private key use the elliptic curve digital signature algorithm; (c) recording, in the second non- transitory computer-readable media, a symmetric ciphering algorithm, wherein the symmetric ciphering algorithm comprises an Advanced Encryption Standard with a 128 bit key length; (d) receiving a certificate associated with the module from a module provider system associated with a module provider, wherein the certificate includes the module identity, a module public key, and cryptographic parameters; (e) verifying the certificate associated with the module using a certificate authority; (f) sending, to the module, the server certificate, wherein the module verifies the server certificate using a certificate authority public key stored by the module; (g) receiving a challenge from the module; (h) generating a network private key and a corresponding network public key, using a key pair generation algorithm and the cryptographic parameters; (i) sending the generated network public key to the module; (j) sending a digital signature and the challenge to the module, wherein the digital signature is generated using the server private key, the challenge, and the digital signature algorithm, wherein the module verifies the digital signature using at least the server public key; (k) generating a mutually derived shared key using Elliptic Curve Diffie-Hellman based on at least: i. the module public key; ii. the network private key; and iii. the cryptographic parameters, wherein the mutually derived shared key is derived by the module based on at least: iv. a module private key associated with the module public key; v. the network public key; and vi. the cryptographic parameters; (I) encrypting the profile using: i. the symmetric ciphering algorithm, and ii. the mutually derived shared key; and (m) sending the encrypted profile, wherein the encrypted profile includes network access credentials for a wireless network” (claim 1, patent 10700856), and analogous to
“A module with an embedded Universal Integrated Circuit Card (eUICC) comprising: (a) at least one processor; and (b) a memory operatively connected to the at least one processor, the memory including processor executable code that, when executed by the at least one processor, performs the steps of: (1) recording, in the memory of the module, (i) a module public key and a corresponding module private key, (ii) a pre-shared secret key, (iii) a set of cryptographic parameters, and (iv) a module identity, (2) generating, by the module, module encrypted data associated with a first set of servers using the pre-shared secret key which is also separately accessible by the first set of servers, wherein the module encrypted data includes at least a portion of the set of cryptographic parameters; (3) storing, by the module in the memory, a network public key, wherein the network public key is associated with (i) a second set of servers and (ii) a network private key; (4) generating, by the module in the memory, a mutually derived shared key using Elliptical Curve Diffie Hellman, wherein the mutually derived shared key is derived by the module based on at least: (i) the module private key; and (ii) the network public key, wherein the mutually derived shared key can be derived by the second set of servers based on at least: (A) the module public key associated with the module private key; and (B) the network private key associated with the network public key; (5) receiving from the second set of servers an encrypted profile for the eUICC; and (6) decrypting the encrypted profile with the mutually derived shared key in order to store network access credentials” (claim 1, patent 11082218).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-22 of the instant application and thus anticipate the claims of the instant application. Claims 1-22 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419